Citation Nr: 1757104	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  16-00 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for residuals of spinal cyst removal, including scar and lower back pain.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from February to November 1953.

Appeals must be considered in docket order, but may be advanced if sufficient cause is shown.  38 U.S.C. § 7107 (a); 38 C.F.R. § 20.900 (c) (2017).  The Board, upon its own motion, is advancing the appeal on the Board's docket, due to the advanced age of the Veteran pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107 (a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Before discussing the merits of the Veteran's claim, it appears that some procedural and evidentiary documents are missing from the file.  Specifically, in an August 2014 rating decision, the AOJ indicated that the claim had been previously denied in a February 2014 rating decision.  Further, the AOJ noted that "additional evidence" was received subsequent to the February 2014 rating decision; however, it had not changed the original denial.  The Board has reviewed the electronic claims file, including VBMS and Virtual VA; however, the February 2014 rating decision and the "additional evidence" received thereafter are not currently in the record.  On remand, the AOJ will be asked to associate these records with the electronic claims file.  If these records are not located, the AOJ will be asked to recreate, to the extent possible, these records.  

Moreover, additional evidence has been received since the most recent November 2015 statement of the case.  See e. g., February 2016 statement from the Veteran's spouse.  As such, while on remand, the AOJ should review this evidence and readjudicate the issue on appeal.  

Accordingly, the case is REMANDED for the following actions: (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Insure that all documents pertaining to the Veteran's claim on appeal have been scanned into the electronic record, to include the February 2014 rating decision and additional evidence received subsequent to the February 2014 rating decision.  

2.  After completion of the above and compliance with the requested actions has been ensured, readjudicate the issue on appeal on the basis of the additional evidence of record.  

If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case . An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




